Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I in the reply filed on 27 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claim 1 and 12-13:  adhesion preventing member/part have interpreted as a plates and equivalents thereto as set forth, e.g., in the specification at paras. 35, 46 and 47; claim 4:  raising and lowering mechanism has been interpreted as an air cylinder and equivalents thereto as set forth, e.g., in the specification at para. 38; claims 5 and 6:  gas supply part and gas exhaust part which have been interpreted as openings and equivalents thereto as set forth, e.g., in the specification at para. 23
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-13, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,772,770 to Suda et al.
Suda et al. disclose a chemical vapor deposition apparatus capable of atomic layer deposition apparatus, comprising: a chamber (Fig. 2, 20) in which a film-forming step is performed to a substrate (36);  5a stage (33) which is disposed in the chamber and over which the substrate is placed; an opening (48 and 148) which is provided in a side wall of the chamber and is used to transfer the substrate; an opening and closing part (47 and 147) which is disposed outside the 10chamber and is connected to the opening; and a movable first adhesion preventing member (e.g. 32 and 38) disposed in the chamber, wherein the first adhesion preventing member is located at a position where it covers the opening in a state where the opening 15and closing part is closed.
With respect to claim 2, Suda et al. further comprises susceptor (35) disposed over the stage; and  20an electrode (24) which is disposed in the chamber and generates a high frequency electric field between the electrode and the susceptor, wherein the substrate is placed over the susceptor. 
With respect to claim 3, in Suda et al., first adhesion preventing member is movable inside the chamber along the side wall of the chamber (see, e.g., column 6, rows 40-57).
With respect to claim 4, Suda et al. further discloses a raising and lowering mechanism (air cylinders and elevator rods 44) disposed outside the chamber, wherein the first adhesion preventing member is raised and lowered by the raising and lowering mechanism.  Also see, e.g., column 6, rows 40-57.
With respect to claim 5, Suda et al. further comprises a gas supply part (28) for supplying source gas, purge gas, and reaction gas into the chamber is formed in the side wall (i.e. top side wall) of the chamber. 
With respect to claim 6, Suda et al. further comprises a gas exhaust part (41) for exhaustion is formed in the side wall (i.e. bottom side wall) of the chamber.  
With respect to claim 7, in Suda et al., the gas supply part and the gas exhaust part are located at positions facing each other in the side walls of the chamber.  
 With respect to claim 8, in Suda et al., the side wall of the chamber has a pair of first side surfaces facing each other (e.g. left and right in Fig. 2) and a pair of second side surfaces facing each other (e.g. top and bottom in Fig. 2), the opening is formed in one of the pair of first side surfaces, the gas supply part is formed in one of the pair of second 20side surfaces, and the gas exhaust part is formed in the other of the pair of second side surfaces.  
With respect to claim 9, in Suda et al., the pair of first side surfaces and the pair of second side surfaces are orthogonal to each other.  Again, see Fig. 2.
With respect to claim 12, in Suda et al., the side wall of the chamber has a pair of first side surfaces facing each other and a pair of second side surfaces facing each other (e.g. left and right in Fig. 2), the opening is formed in one of the pair of first side surfaces, a second adhesion preventing member is disposed on a side 10closer to the other of the pair of first side surfaces (walls of the adhesion prevention member of Suda et al. are formed on both sides of the chamber creating first and second adhesion preventing members), and the second adhesion preventing member and the first adhesion 
With respect to claim 13, a third adhesion preventing part (23 and 26) is disposed so as to cover a main surface and a side surface of the electrode.  
With respect to claim 15, Suda et al. further discloses lift pins (43) penetrating the susceptor, wherein the substrate can be raised and lowered by the lift 30pins.
With respect to claim 16, substrate of Suda et al. may be a semiconductor substrate, a glass substrate, or a flexible substrate (see, e.g., column 14, rows 23-27).  Also, the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 18, in Suda et al., in a state where the opening and closing part is opened and the first adhesion preventing member is located at a position 10where it does not cover the opening, the substrate is loaded into the chamber through the opening, and in a state where the opening and closing part is closed and the first adhesion preventing member is located at the position where it covers the opening, the film-forming step to the substrate in 15the chamber is performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. as applied to claims 1-9, 12-13, 15-16 and 18 above, and further in view of U.S. Patent No. 5,592,581 to Okase.
With respect to claims 10 and 14, Suda et al. disclose the apparatus substantially as claimed and as described above.
However, Suda et al. fail to disclose a first inert gas supply port is formed in the side 30wall of the chamber, and inert gas can be supplied to a surface of the first adhesion preventing member through the first inert gas supply port in a state where the first adhesion preventing member covers the opening; and/or  and/or a second inert gas supply port is formed in the other of the pair of first side surfaces of the chamber, and inert gas can be supplied to a surface of the second adhesion preventing member through the second inert gas supply port.  
Okase teaches providing inert gas supply ports formed in a side wall of a chamber so that an inert gas can be supplied to a surface of adhesion prevention members (Fig. 1, 31) through the inert gas 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided inert gas supply ports in Suda et al. formed in the side wall of the chamber so that an inert gas can be supplied to a surface of adhesion prevention members   through the inert gas supply ports in a state where the adhesion preventing member covers an opening in order to form a gas curtain to shut out process gas as taught by Okase et al.
With respect to claim 11, Suda et al. in view of Okase fail to explicitly disclose a plurality of the first inert gas supply ports are formed above and below the opening.  
However, the courts have ruled the following:  the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic that where providing the same function the inert gas supply ports could be duplicated and/or rearranged in modified Suda et al. in order to still form a gas curtain to shut out process gas may be as taught by Okase without defining a distinguishable patentable advance.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. as applied to claims 1-9, 12-13, 15-16 and 18 above and as further described below.
Suda et al. disclose the apparatus substantially as claimed and as set forth above.
However, Suda et al. fail to explicitly disclose that when the film-forming step is performed to the substrate, at least a part of the opening of the chamber is located at the same height as a space 
As can be seen in the annotated figure of Suda et al. below, this configuration appears to be illustrated by Suda et al. such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide the same.  Additionally, the courts have ruled the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
    PNG
    media_image1.png
    396
    583
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716